Appeal by Massachusetts Bonding and Insurance Company from decision and award fp claimant of death benefits under the Workmen’s Compensation Act, made by the State Industrial Board, dated February 8, 1943, affirmed June 22, 1943, and later incorporated in a formal decision dated November 22, 1943. The controversy relates solely to the question of coverage. The Industrial Board found that the respondent Columbia Casualty Company, was not on the risk at the- time of the accident. The evidence sustains that finding. Award and decision affirmed, with costs to respondent Columbia Casualty Company against appellant. All concur. [See 268 App. Div. 835.]